         Case 2:20-cv-05226-JDW Document 1 Filed 10/20/20 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF PENNSYLVANIA
_______________________________________
KEVIN ANDERSON                          :
                                        :
                                        : CIVIL ACTION COMPLAINT NO.
               Plaintiff,               :
                                        : JURY TRIAL OF TWELEVE (12)
                                        : DEMANDED
      v.                                :
                                        :
TRANS UNION LLC                         :
                                        :
and                                     :
                                        :
CREDIT ACCEPTANCE CORPORATION :
            Defendants.                 :
_______________________________________

                                         COMPLAINT

   NOW comes the Plaintiff, Kevin Anderson (hereinafter the “Plaintiff”), through their Counsel

of record to make their allegations known against the Defendants by and through their complaint

that alleges the following:

                                 PRELIMINARY STATEMENT

   1.      This is an action for actual, statutory and punitive damages, costs, and attorney’s fees

pursuant to 15 U.S.C. §1681 et seq. (Federal Fair Credit Reporting Act)

                                  JURISDICTION AND VENUE

   2.      Jurisdiction of this Court is conferred by 15 U.S.C. §1681(p) and 28 U.S.C. §1331.

   3.      Venue in this District is appropriate under 28 U.S.C. §1391(b)(1) because Defendant

in this matter resides in the state of Pennsylvania as defined under 28 U.S.C. §1391 (c)(2) based

upon information and belief.

                                           PARTIES
         Case 2:20-cv-05226-JDW Document 1 Filed 10/20/20 Page 2 of 11




   4.      Plaintiff is a natural person and is a citizen of the United States of America. Plaintiff is

a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).

   5.      Defendant, Trans Union, LLC, (hereinafter Trans Union) is a For-Profit Limited

Liability Company registered to do business in Pennsylvania and with a registered agent in

Pennsylvania. Defendant is a “consumer reporting agency,” as defined by 15 U.S.C. § 1681a(f)

and engaged in the business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined by 15 U.S.C. § 1681a(d) to

third parties. Based on information and belief, Trans Union’s main corporate office is held in

Philadelphia, Pennsylvania.

   6.      Defendant, Credit Acceptance Corporation, (hereinafter, Credit Acceptance) is a for

profit company registered to do business in Pennsylvania and with a registered agent in

Pennsylvania. Defendant is a “furnisher” of information, as defined by 15 U.S.C §1681s(a)&(b),

who regularly and in the ordinary course of business furnishes credit information to one or more

consumer reporting agencies about consumer transactions. Credit Acceptance is a financial

institution actively conducting business in Pennsylvania.

                                    FACTUAL ALLEGATIONS

   7.      Plaintiff incorporates by reference all the foregoing paragraphs as though the same

were set forth at length herein.

   8.      Plaintiff’s Credit Acceptance account # 2719**** was fully satisfied on or about June

4, 2014 which brought it current with a $0 balance.

   9.       TransUnion’s report dated 01/15/2019 reported Plaintiff’s Credit Acceptance account

with a “Pay Status: Account 60 Days Past Due Date”.
          Case 2:20-cv-05226-JDW Document 1 Filed 10/20/20 Page 3 of 11




    10.     Although Plaintiff’s account was fully satisfied, Plaintiff’s Trans Union results dated

01/15/2019 reported the “Pay Status: Account 60 Days Past Due Date”. It is impossible and

incorrect for an account that was fully satisfied which brought it current with a “0” balance as of

to still be reporting as late as of 01/15/2019. Not only is the Credit Acceptance account false on

the face of the credit report but this reporting is extremely misleading because it makes it look like

the Plaintiff is still late on this account that was previously fully satisfied.

    11.     As required by the Fair Credit Reporting Act, Plaintiff mailed a detailed and thorough

dispute letter to Trans Union, dated 10/10/2018 (Please see Exhibit A). As a result of Plaintiff’s

dispute, Credit Acceptance verified the account as accurate and instructed Trans Union to continue

to report the inaccurate credit information (Please see Exhibit B). Trans Union continued to report

the inaccurate credit information at the instructions of Credit Acceptance. Plaintiff’s latest Trans

Union credit report dated 01/15/2019 is currently reporting the same inaccurate information that

was disputed on 10/10/2018.

    12.     Trans Union did not follow reasonable procedures to assure maximum possible

accuracy and has been reporting false and inaccurate information even after it knew or should have

known the information was incorrect.

    13.     Credit Acceptance did not provide a good faith investigation into the disputed account

of Plaintiff.

    14.     Trans Union did not provide a good faith investigation into the disputed Credit

Acceptance account.

    15.     The Credit Acceptance account is not only inaccurate, but it is also misleading, which

the Fifth Circuit has addressed. The Fifth Circuit has ruled that a credit report is inaccurate on its

face if it is so misleading that it leads to adverse credit decisions, please see Sepulvado vs. CSC
            Case 2:20-cv-05226-JDW Document 1 Filed 10/20/20 Page 4 of 11




Credit Services, 158 F.3d 890, 895 (5th Cir. 1988)(a consumer report is inaccurate if it is

“misleading in such a way and to such an extent that it may be expected to adversely effect credit

decisions”).

    16.      Trans Union has a statutory duty to have reasonable procedures to assure maximum

accuracy. Their procedures regarding this reporting are not assuring accuracy, much less maximum

accuracy.

    17.      The reporting of this credit information on Plaintiff’s credit report negatively reflects

upon the Plaintiff, their credit repayment history, their financial responsibility as a debtor and their

credit worthiness. This information was furnished by Credit Acceptance and reported by Trans

Union, misrepresenting the payment rating and/or status of Plaintiff’s account, and is currently

being reported and reflected upon Plaintiff’s credit report, resulting in lowering Plaintiff’s credit

score and furthering and increasing Plaintiff’s damages.

    18.      Plaintiff’s credit reports, credit information and file formulated by Trans Union have

been viewed by current and potential credit grantors and extenders of credit, as indicated by

inquiries on each of their credit reports. The inaccurate information furnished by Credit

Acceptance and reported by Trans Union is continuing to damage the Plaintiff’s credit rating as

well as their credit reputation.

    19.      As a result of Defendants, Trans Union and Credit Acceptance’s conduct, Plaintiff has

suffered great physical, emotional and mental pain and anguish, all to Plaintiff’s great detriment

and loss.

    20.      As a result of Defendants conduct, Plaintiff has suffered actual damages all to

Plaintiff’s great detriment and loss.
         Case 2:20-cv-05226-JDW Document 1 Filed 10/20/20 Page 5 of 11




   21.     At all times pertinent hereto, Defendants were acting by and through their agents,

servants, and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendants herein.

   22.     At all times pertinent hereto, the conduct of the Defendants, as well as that of their

agents, servants and/or employees, was malicious, intentional, willful, reckless, and in grossly

negligent disregard for federal laws and the rights of the Plaintiff herein.

                                        CAUSES OF ACTION

   23.     Plaintiff incorporates by reference the foregoing paragraphs and footnotes as though

the same were set forth at length herein.

   24.     This suit is based upon the Defendants violations of the Fair Credit Reporting Act. All

causes of action were the producing causes of damages which Plaintiff has suffered.

                  COUNT I—VIOLATION OF THE FAIR REPORTING ACT

   25.     Plaintiff incorporates by reference the foregoing paragraphs and as though the same

were set forth at length herein.

   26.     This suit is brought against all Defendants as the damages made the basis of this suit

were caused by their violations of the FCRA. In all instances of violating the FCRA, Defendants

did so willfully and/or negligently. Under, 15 U.S.C. §1681n and §1681o, the Plaintiff is entitled

to recover actual damages, punitive damages, and reasonable attorneys’ fees.

15 U.S.C. §1681n, “Civil Liability for willful noncompliance” reads:

               (a) Any person who willfully fails to comply with any requirement
               imposed under this title with respect to any consumer is liable to that
               consumer in an amount equal to the sum of
               (1) any actual damages sustained by the consumer as a result of the
               failure or damages of not less than $100 and not more than $1000
               (2) such amount of punitive damages as the court may allow; and
           Case 2:20-cv-05226-JDW Document 1 Filed 10/20/20 Page 6 of 11




               (3) in the case of any successful action to enforce any liability under
               this section, the costs of the action together with reasonable
               attorneys fees as determined by the court.


   And, 15 U.S.C. §1681o, “Civil Liability for negligent noncompliance” reads:

               (a) Any person who is negligent in failing to comply with any
               requirement imposed under this title with respect to any consumer
               is liable to that consumer in an amount equal to the sum of:

               (1) any actual damages sustained by the consumer as a result of the
               failure; and
               (2) in the case of any successful action to enforce any liability under
               this section, the costs of the action with reasonable attorney’s fees
               as determined by the court.

                                    TransUnion’s FCRA Violations

   27.      Trans Union violated their duty under 15 U.S.C. §1681i(a)(1)(A) to conduct a good

faith investigation into Plaintiff’s notice of dispute. Plaintiff requested Trans Union to reinvestigate

the inaccurate reporting of their account via detailed and thorough dispute letter

   28.      The dispute was detailed, thorough and informed Trans Union of all the relevant

information regarding the inaccuracies of the account and provided enough information to show

the account was being reported inaccurately.

   29.      Trans Union did not conduct a good faith and reasonable investigation into Plaintiff’s

dispute.

   30.      This account was fully satisfied, and Trans Union is currently reporting Plaintiff’s

account with a “$0” balance but currently past due. It is impossible for Plaintiff to make “$0”

payments to bring the account current. With this type of reporting, Plaintiff will never be able to

bring the account current.
          Case 2:20-cv-05226-JDW Document 1 Filed 10/20/20 Page 7 of 11




   31.     Trans Union was notified and made aware of the specific issues from the dispute letter.

It should have been easy for Trans Union to determine that the account was extremely inaccurate

with the information that was provided.

   32.     The fact that Trans Union is currently reporting inaccurate information on Plaintiff’s

credit profiles/credit reports to the best of Plaintiff’s information and belief, which are viewable

and have been viewed by third parties, is proof that Trans Union did not conduct a reasonable

investigation. If Trans Union would have properly investigated the issues, they would have

determined that the account was paid off, with a “$0” balance and still reporting as if Plaintiff is

currently late and past due. If Trans Union had conducted this proper investigation they would

have corrected or deleted the Plaintiff’s account that are inaccurate and misleading.

     The section entitled “Procedure in case of disputed accuracy” under 15 U.S.C.

§1681i(a)(1)(a) reads:

           (a) Reinvestigations in case disputed information

           (1) Reinvestigation required

                   (A) In general-- Subject to subjection (f), if the completeness or accuracy of
                   any item of information contained in a consumer's file at a consumer reporting
                   agency is disputed by the consumer and the consumer notifies the agency
                   directly, or indirectly through a reseller, of such dispute, the agency shall, free
                   of charge, conduct a reasonable reinvestigation to determine whether the
                   disputed information is inaccurate and record the current status of the disputed
                   information, or delete the item from the file in accordance with paragraph (5),
                   before the end of the 30 day period beginning on the date on which the agency
                   receives the notice of the dispute from the consumer or reseller.
   And:

   15 U.S.C. §1681i(a)(5) reads:

               (5) Treatment of Inaccurate or Unverifiable Information

               (A)In general. If, after any reinvestigation under paragraph (1) of
               any information disputed by a consumer, an item of the information
           Case 2:20-cv-05226-JDW Document 1 Filed 10/20/20 Page 8 of 11




                is found to be inaccurate or incomplete or cannot be verified, the
                consumer reporting agency shall-

                        (i)    promptly delete that item of information from the file
                               of the consumer, or modify that item of information,
                               as appropriate, based on the results of the
                               reinvestigation; and

                        (ii)   promptly notify the furnisher of that information that
                               the information has been modified or deleted from
                               the file of the consumer

    33.         Trans Union is currently violating 15 U.S.C. §1681e(b), by not following

reasonable procedures to assure maximum possible accuracy.

   34.      Plaintiff’s account was fully satisfied, but Trans Union continued to report the account

with a late/past due status. If Trans Union had reasonable procedures, they would not allow an

account to report as though the account is currently past due, with a “$0” balance, after the account

was paid off and brought current. Trans Union should be reporting the account as “current” and

not “past due.” This account is reporting as though the Plaintiff is currently past due each month.

With this type of reporting, Plaintiff will never be able to make their account current. Trans Union

lacks the procedures to avoid such faulty reporting. Trans Union knows that this account was paid,

however, they continue to report a current status as past due.

     15 U.S.C. §1681e(b) reads as follows:

                  (a) Accuracy of the Report

                 Whenever a consumer reporting agency prepares a consumer
                 report it shall follow reasonable procedures as assure maximum
                 possible Accuracy of the information concerning the individual
                 about whom the report relates.

         35. Trans Union has been on notice that reporting an account with a $0 balance and a late

status is not accurate. Trans Union was a co-defendant in Macik v. JPMorgan Chase Bank, N. A.,

et al.: U.S. District Court for the Southern District of Texas, Galveston Division (Case 3:14-cv-
         Case 2:20-cv-05226-JDW Document 1 Filed 10/20/20 Page 9 of 11




44). Plaintiff’s Counsel filed suit against Transunion, Equifax and JPMorgan Chase bank in

Galveston, Texas, alleging that they were reporting her pay status as 90 days past due, with a zero

($) balance, even though the account was paid off five years earlier. Macik lost a home loan

because the program that is used in determining eligibility specifically stated that her Chase

account was late two or more times in the last twelve months, even though the loan it was

referring to was paid in full five (5) years earlier.

       36.     The Macik jury determined that reporting an account with a $0 balance, and a

current late pay status, is not only inaccurate, but a willful violation of the FCRA. Trans Union

knows this because they were a co-defendant and had counsel present when the jury verdict was

rendered as well as receiving an ECF copy of the ruling.

                              Credit Acceptance’s FCRA Violations

       37.     Defendant, Credit Acceptance, violated its duty under 15 U.S.C. §1681s-2(b) to

conduct a reasonable and good faith investigation into Plaintiff’s notice through a dispute letter

and failing to delete or correct the inaccurate information. After receiving a dispute notice from

Trans Union, Defendant, Credit Acceptance, did not conduct a complete, accurate or reasonable

investigation into the disputed issue. Credit Acceptance verified the inaccurate information that

was disputed from a detailed and thorough dispute letter. Credit Acceptance should have

discovered that the information they are providing the Credit Reporting Agencies was not

accurate. Credit Acceptance knew of their current faulty reporting because Plaintiff’s account was

fully satisfied with a $0 balance. Had Defendant, Credit Acceptance properly investigated

Plaintiff’s dispute, they would have corrected the reporting to a current status. It is impossible for

Plaintiff to make “$0” payments to bring their account current. Credit Acceptance was made

fully aware of the inaccurate reporting and failed to correct or delete the account.
             Case 2:20-cv-05226-JDW Document 1 Filed 10/20/20 Page 10 of 11




   The section entitled “Duty of Furnishers of Information Upon Notice of Dispute”

   under 15 U.S.C. §1681s-2(b) reads:

             a. After receiving notice pursuant to section 1681i(a)(2) of this title of a dispute with
                regard to the completeness or accuracy of any information provided by a person to
                a consumer reporting agency, the person shall

                                       i.    conduct an investigation with respect to the disputed
                                             information:

                                      ii.    review all relevant information provided by the
                                             consumer reporting agency pursuant to section
                                             1681i(a)(2) of this title;

                                     iii.    report the results of the investigation to the consumer
                                             reporting agency;

                                     iv.     if the investigation finds that the information is
                                             incomplete or inaccurate, report those results to all
                                             other consumer reporting agencies to which the
                                             person furnished the information and that compile
                                             and maintain files on consumers on a nationwide
                                             basis.

                                      v.      if an item of information disputed by a consumer is
                                              found to be inaccurate or incomplete or cannot be
                                              verified after any reinvestigation under paragraph (1),
                                              for purposes of reporting to a consumer reporting
                                              agency only, as appropriate based on the results of the
                                              reinvestigation promptly
                            i modify that item of information
                          ii delete that item of information
                         iii permanently block the reporting of that item of information

                     Third Parties have viewed Plaintiff’s Trans Union’s Credit Report

    38.          The negative tradeline(s) reported by Credit Acceptance on Plaintiff’s Trans

Union Credit report have been viewed by third parties all to the detriment and loss of the

Plaintiff.

    39.        Plaintiff has suffered actual harm due to Trans Union still reporting the negative

tradeline provided by Credit Acceptance on Plaintiff’s Trans Union report even though Trans
           Case 2:20-cv-05226-JDW Document 1 Filed 10/20/20 Page 11 of 11




Union was put on notice of the inaccurate negative reporting through Plaintiff’s dispute letter.

     40.       The conduct of Defendants was the direct and proximate cause, as well as, a

substantial factor in bringing about the serious injuries, damages and harm to Plaintiff that are

outlined above and, as a result, Defendants are liable to compensate Plaintiff for the full amount

of actual, statutory, compensatory and punitive damages, as well as, such other relief, permitted

by law.

                                  DEMAND FOR JURY TRIAL

     41.       Plaintiff demands trial by jury.

                                      PRAYER FOR RELIEF

   WHEREFORE, the Plaintiff seeks judgment in Plaintiff’s favor and damages against the

Defendants based on the following requested relief:

   a. Actual damages pursuant to 15 U.S.C. §1681;

   b. Statutory damages pursuant to 15 U.S.C. §1681;

   c. Punitive damages pursuant to 15 U.S.C. §1681;

   d. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §1681n, §1681o; and

   e. Such other and further relief as may be necessary, just and proper.

      Respectfully submitted,

BY: /s/ Matthew Weisberg                              BY: /s/ Gary Schafkopf
MATTHEW B. WEISBERG, ESQ                              GARY SCHAFKOPF, ESQ
WEISBERG LAW                                          SCHAFKOPF LAW, LLC
Attorney ID No. 85570                                 Attorney ID No. 83362
7 South Morton Ave. 19070                             11 Bala Ave
Morton, PA                                            Bala Cynwyd, PA 19004
610-690-0801                                          610-664-5200 Ext 104
Fax: 610-690-0880                                     Fax: 888-238-1334
DATED:10-20-2020                                      DATED: 10-20-2020
